UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5072


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE ALBARRAN-RIVERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:10-cr-00095-FL-3)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge   Albarran-Rivera       pled   guilty    to    conspiracy       to

distribute and possess with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                     The district

court sentenced Albarran-Rivera to 135 months’ imprisonment.                      On

appeal, Albarran-Rivera’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

counsel’s view, there are no meritorious issues for appeal, but

questioning    whether    Albarran-Rivera’s      sentence       is     reasonable.

Albarran-Rivera     was   informed   of    his   right    to    file    a   pro   se

supplemental brief, but has not done so.             Finding no reversible

error, we affirm.

            We have reviewed the transcript of the plea colloquy

and find that the district court fully complied with Fed. R.

Crim. P. 11, and that Albarran-Rivera’s plea was knowing and

voluntarily entered.      We therefore affirm his conviction.

            We review a sentence imposed by a district court for

reasonableness,      applying    a    deferential         abuse-of-discretion

standard.     Gall v. United States, 552 U.S. 38, 46, 51 (2007).

Such review requires consideration of both the procedural and

substantive reasonableness of a sentence.            Id. at 41; see United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

            The district court followed the necessary procedural

steps in sentencing Albarran-Rivera, appropriately treated the

                                      2
sentencing        Guidelines       as     advisory,       properly       calculated     and

considered        the    applicable       Guidelines      range,     and    weighed     the

relevant 18 U.S.C. § 3553(a) (2006) factors.                             We examine the

substantive reasonableness of a sentence under the totality of

the circumstances.              United States v. Pauley, 511 F.3d 468, 473

(4th   Cir.       2007).        This    court     accords    a   sentence       within   a

properly calculated Guidelines range an appellate presumption of

reasonableness.           United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).               Such a presumption is rebutted only by

showing “that the sentence is unreasonable when measured against

the [§ 3553(a)] factors.”                 United States v. Montes-Pineda, 445

F.3d   375,       379     (4th     Cir.    2006)        (internal    quotation        marks

omitted).         We conclude that the district court’s consideration

of   the    §     3553(a)       factors    and    imposition        of    the   135-month

sentence was reasonable and not an abuse of discretion.                                See

Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178, 193

(4th       Cir.         2007)     (applying        appellate         presumption         of

reasonableness to within-Guidelines sentence).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         This     court    requires       that    counsel     inform     Albarran-

Rivera, in writing, of the right to petition the Supreme Court

of the United States for further review.                           If Albarran-Rivera

requests that a petition be filed, but counsel believes that

                                             3
such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy thereof was served on Albarran-

Rivera.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4